                                          Case 5:20-cv-03639-EJD Document 165 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     DANIEL HIGHTOWER, ET AL.,                          Case No. 20-cv-03639-EJD (VKD)
                                                        Plaintiffs,
                                   9
                                                                                            ORDER RE APRIL 5, 2021
                                                 v.                                         DISCOVERY DISPUTE LETTER RE
                                  10
                                                                                            COORDINATION OF DISCOVERY
                                  11     CELESTRON ACQUISITION, LLC, et al.,
                                                                                            Re: Dkt. No. 162
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          For the reasons stated on the record, the parties shall confer further concerning a discovery

                                  15   plan for the coordinated cases and shall submit their proposed plan(s) by April 23, 2021. The

                                  16   parties should clearly indicate for the Court the aspects of the plan on which they agree and the

                                  17   aspects on which they disagree, with their respective proposals described in a way that allows for

                                  18   easy comparison and resolution (e.g., chart format). The parties may include in their submission a

                                  19   request to be heard on any aspect of their proposal(s).

                                  20          The Court will issue a separate order concerning the parties’ discovery dispute regarding

                                  21   the depositions of Sylvia and Jean Shen (Dkt. No. 161).

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 13, 2021

                                  24

                                  25
                                                                                                    VIRGINIA K. DEMARCHI
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
